  Case: 3:19-cr-00137-WHR Doc #: 406 Filed: 09/18/20 Page: 1 of 1 PAGEID #: 2284




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION


UNITED STATES OF AMERICA                     :

                      Plaintiff              :       Case No. 3:19-cr-137 (14)

                     vs.                      :      HONORABLE WALTER H. RICE
Bogle, Jerome                                :

                      Defendant              :


                      ORDER AMENDING BOND CONDITIONS


For good cause shown, the Court hereby amends the bond conditions filed in this matter on April
14, 2020 (amended on June 8, 2020) and amends the following condition:


       1. Participate in a location restriction program and abide by all requirements of the
          program (home detention).


The amended condition will be ordered as follows:


       1. Participate in a location restriction program and abide by all requirements of the
          program (curfew).




All other bond conditions remain in full force and effect.



                                                                               (tp - per Judge Rice authorization after his
                                                                               review)
        09-18-2020
Date:_______________                         ____________________________________
                                             HONORABLE WALTER H. RICE
                                             UNITED STATES DISTRICT COURT JUDGE
